Title: To Thomas Jefferson from John McQueen, 6 October 1797
From: McQueen, John
To: Jefferson, Thomas


                    
                        Sir
                        St. Augustine Et. Florida 6th Octr. 1797.
                    
                    By Captain Forrester I take the liberty of sending you a barrel of Oranges which I pray you to receive as a small acknowledgment for the civilities you were pleased to confer on me in the Year eighty six when I had the honour of seeing you at Paris. Am Sir With the highest respect Your most obliged and respectful servt.
                    
                        John Mcqueen
                    
                